Title: From Thomas Jefferson to J. G. Streckensen, 27 June 1789
From: Jefferson, Thomas
To: Steckensen, J. G.



Sir
Paris June 27. 1789.

The legislature of South Carolina, desirous of doing justice to their foreign creditors, have lately passed an act appropriating certain funds to the paiment of the interest and principal due to them. The benefit of the act extends to all who shall be willing to accede to the conditions of it, and the proof of that accession is to be their exchanging the bonds they possess for the certificate prescribed by the act. Distance, and the perils of the sea having rendered necessary the agency of s[ome] person in Europe, intermediate between the state and their creditors, who might, for the state, receive their antient obligation from the creditor, and give in exchange a receipt equally obligatory on the state, they have been pleased to desire me to perform that office. It becomes therefore my duty to inform you as one of the creditors, that if you think proper to deliver to me the obligations whereon rests the debt of the State of South Carolina to you I am ready to give you in exchange for the same such a receipt as will be equally obligatory  on the state, and will entitle you to participate of the benefits of the act. Mr. Cutting the bearer hereof will have the honor to explain to you this subject in detail. He has been emploied by the Messieurs Van Staphorsts of Amsterdam, and the Prince of Luxemburgh in France, some of the principal creditors, to sollicit this act, and you may repose a safe confidence in his information, his attention and integrity. I have only to add that this commission finds me in hourly expectation of receiving a permission to go to America, after the arrival of which I shall not remain more than 4. or 5. days at Paris. It is important therefore that you forward your bond or bonds as soon as you shall have decided to accede to the provisions of the State of South Carolina, because the sooner they come the less will be the incertainty of their finding me here. I have the honor to be Sir Your most obedient & most humble servt.,

Th: Jefferson

